Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 06/03/2019.
Claims 1-20 are pending. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
- Claim 1: The claim(s) recite(s) a series of acts , generating a labelled dataset of features and detector labels; training a multi-layer perceptron (MLP) network using the generated labelled
dataset; and selecting a detector class from a plurality of detector classes based on outputs
of the trained MLP network.”. The claim is directed to a process.
With the broadest reason interpretations, claimed recitations “generating a labelled dataset of features and detector labels; training a multi-layer perceptron (MLP) network using the generated labelled dataset;” cover a mathematical model in Neural Network. It is well known for mimicking the structure of human neural cells, where the input is as the layers of perceptions, the output is as a layer of activation, for modeling a neural network. And these recitations are governed within a mathematical concept. These recitations are also toward human perception using mathematical concept with recitations generating, training since these steps can perform in the human mind. It is within a judicial exception. 
The claimed recitation “selecting a detector class from a plurality of detector classes based on outputs of the trained MLP network”, as is, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and falls within mental process. The claimed recitations as a whole, do not include any elements to contribute the claim to new things. Thus, the claim is not eligible under 35 USC 101.
- Claims 2-10: 
Claim 2 is with log-likelihood ratio, a mathematical concept. 
Claim 3 limits claim 2 on the ratio sign, a mathematical concept. 
Claims 4-5  recite merging classes, arrangement of math performance and also covers human performance.
Claims 6-10, recite relating to the probability and the input/output modeled toward mathematical concepts in neural networks.
All the claimed limitations in claims 2-10, provide no additional elements, but rather limit the mathematical model of claim 1, and they clearly encompass the elements used within the mathematical concepts. Therefore, the claims are ineligible under 35 USC 101.
-  Claims 11-19: The claims recite a system. The system of the claims has the claimed limitations and functionality drawn from the method of claims 1-10. Thus the claims encompass the judicial exception without any additional elements to contribute significantly more. 
All additional elements in claims such as “a memory”, and “a processor configured to”, are recited at a high-level generality that amount no more than generic computer components. Accordingly, they do not integrate the abstract idea as within the scope of the claims into a practical application. The system of the claim is ineligible under 35 USC 101.

-  Claim 20 recite a process, and the claim is a method combined with claim 1 and  claim 4, identified as ineligible under 35 USC 101 as above.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11, 14-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuel et al., “Deep MIMO Detection” 2017, IEEE , 5 pages. 
As per Claim 1: Samuel discloses, 1.  A method, comprising:
generating a labelled dataset of features and detector labels;
(See p.2, in the Notation, with equation (1), and p. 3 with equation (6) for detector label, for each running theta according to equation 4 in p. 2)  
training a multi-layer perceptron (MLP) network using the generated labelled dataset; 
(P. 3, left column, “we close this section… Thus, our deep architectures are based on multiple layers with multivariate linear operations and element-wise non-linear operators…. On the TensorFlow framework [16].”  And  Fig. 2 in the right column represents a single layer) )
and
selecting a detector class from a plurality of detector classes based on outputs of the trained MLP network.
(In the sec. II. Learning To Detect,  p. 1-2. Especially, p. 2, right column, 
“To find the best detector, we fix a loss function l(x; ˆxθ (H, y)) that measures the distance between the true
symbols and their estimates. Then, we find θ by minimizing the loss function we chose over the MIMO model distribution:
                         minθE{l(x; ˆxθ(H, y))}   (2) ,”.
See equation (5) and with choosing choosing  ||x− ˆx(y,H)||2  In the manner low-complexity, as discussed in Abstract, p. 1. See Fig. 2 in p. 3, as vk, xk in a single layer ) 



As per Claim 4: Regarding,
4. The method of claim 1, further comprising merging classes of the plurality of detector classes based on the generated labelled dataset.
(See Fig. 2, in p. 3, “concatenation”)

As per Claim 5: Regarding,
5. The method of claim 4, wherein merging classes further comprises merging samples in a first class of the plurality of classes into a second class of the plurality of classes, wherein the second class includes fewer samples than the first class.
(See Fig. 2, in p. 3, “concatenation” of each k’th iteration)

As per Claim 6: Regarding,
6. The method of claim 1, wherein selecting the detector class further comprises minimizing a probability of detector error.
(See p. 2, Example 1 in the right column)

As per Claim 7: Regarding,
7. The method of claim 1, wherein the detector class is selected based on a computed margin associated with a maximum output value from the MLP network.
(See Samuel, p. 1 in sec. A: “The maximum likelihood
(ML) detector is the optimal detector in the sense of minimum
joint probability of error for detecting all the symbols simultaneously.”
This is  interpreted in light of the specification [00053], and the sec. A reads on the claimed recitation)

As per Claim 8: Regarding,
8. The method of claim 7, wherein the detector class is selected based on a difference between the maximum output value from the MLP network and a second output value from the MLP network being less than the computed margin.
See Samuel, p. 1 in sec. A, and the expression of Fig. 1 of single layer of kth to k+1th , and in the Deep MINO Detector, the detection is to decrease the probability error, that the Fig. 2, expresses the input/output at a level k in the multilayer DetNet, and the computing x^k+1  is second as from  x^k  and the margin is given based on the delta of squared magnitude in the equation (9). 

As per Claims 11, 14-18: Claims are directed to a system having the recitations corresponding to the limitations recited in the method of claims 1, 4-8. The rejection of claims 11, 14-18 is provided with the rationales in the claims 1, 4-8 above.

As per Claim 20: Claim is directed to a method having the recitations corresponding to the limitations recited in the method of claim 1 with merging limitations of claim 4. The rejection of claim 1 is provided with the rationales in the claims 1, 4 above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al., “Deep MIMO Detection” 2017, IEEE , 5 pages, in view of Yoon et al., "Implementation of Low-Complexity MIMO Detector and Efficient Soft-Output Demapper for MIMO-OFDM-based Wireless LAN Systems", 2013, Springer,  pages: 1-7.  
As per Claim 2: Regarding,
2. The method of claim 1, wherein the labelled dataset is generated based on a log-likelihood ratio (LLR) sign.
See Samuel,  p. 4, equation (13), and refer to ML , the maximum likelihood detector, in sec. A,
But Samuel does not based on “log-likelihood ratio sign”
Yoon discloses the labelled dataset is generated based on a log-likelihood ratio (LLR) sign (See Yoon, page 3, Log-likelihood ratio-based bit metric , in the right column, equation (9). Moreover, in the Introduction Yoon mentions “The maximum likelihood (ML) detector having log-likelihood ratio (LLR) output is known as the optimum detector.” It suggests that the ML in the Samuel, as part labelled dataset, is related to.
Thus, it would be obvious to an ordinary of skills before the effective filing of the application to combine the teaching the math element ML in Samuel with the teaching LLR and suggestion ML detector having log-likelihood ratio (LLR) output is known as the optimum detector as in Yoon. The combination would yield results predictable because all related to math for calculating and selecting low-complexity.

As per Claim 3: Regarding,
3. The method of claim 2, wherein the labelled dataset is further generated based on an LLR magnitude.
(See further in Yoon, page 3, Log-likelihood ratio-based bit metric, equation (10) (11))

As per Claims 12-13: Claims recite a system and have the claimed limitations corresponding to the limitations of claim 2-3. The rejection of the claims is applied with the same rationales.
Claims 9, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al., “Deep MIMO Detection” 2017, IEEE , 5 pages.
As per Claim 9: Regarding,
9. The method of claim 7, wherein the computed margin is determined based on a conditional probability of detector error being less than or equal to a probability threshold value.
Samuel does not address computed margin is determined based on a conditional probability of detector error being less than or equal to a probability threshold value.
However, the claimed recitation merely address a common mathematical condition given on a margin between two varied numbers, and in the calculation, it requires a limit.
And thus, it would be obvious to an ordinary of skills before the effective filing to require an error limit for calculation, by utilizing all means of the mathematical concept. 

 
As per Claim 10: Regarding,
10. The method of claim 1, wherein the features include at least one of eigenvalues of a channel, diagonal values of a channel matrix, and an inner product of received signals and the channel.
 Samuel addresses the features of dataset expressed in the higher dimension or channel matrix (p. 2, right column y = Hx+w   (1) ), but
Samuel does not mention features include at least one of eigenvalues of a channel, diagonal values of a channel matrix, and an inner product of received signals and the channel.
However, the claimed recitation merely address a common mathematical expression of a matrix and its eigenvalues, where eigenvalue is of calculating definition in matrix for obtaining matrix transformation and diagonal matrix It is totally toward mathematical concepts on matrix and algebra. 
And thus, it would be obvious to an ordinary of skills before the effective filing to associate eigenvalues, diagonal values of matrix with all means of the mathematical concept on matrix for doing calculation, especially when the dataset of features is with matrix form.


As per Claim 19: Claim recites a system and has the claimed limitations corresponding to the limitations of claim 9. The rejection of the claim is applied with the same rationales given in claim 9.

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
August 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191